Citation Nr: 1109889	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a dental disorder for treatment purposes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) from August 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge in December 2010; a transcript is of record and has been reviewed.  During the hearing, the Veteran submitted a waiver of his right to initial RO consideration of newly submitted lay evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached with regard to the Veteran's claims.

At the outset, the Board notes that the Veteran has requested that VA obtain treatment records from the Oregon Department of Corrections, Deer Ridge Corrections Institute and Portland Vet Center.  On remand, the Appeals Management Center (AMC) should attempt to obtain these records.   

The Veteran claims that he currently suffers from PTSD as a result of events that occurred during his service in the Republic of Vietnam.  During the Board hearing, the Veteran testified that he was a crew chief door gunner on a helicopter and witnessed a pilot's decapitation by rotor blade during a helicopter crash.  He stated that he feared for his life during this event.  Also, the Veteran reported constant artillery rounds going over his head and incoming rockets at least weekly.  In his May 2006 PTSD questionnaire, the Veteran stated that as a crew chief, there was "always the chance that you would get shot down or shot at every time you flew."   

The Veteran's DD Form 214 shows that the Veteran was an aircraft maintenance crewman.  He is in receipt of the Vietnam Service Medal, the Vietnam Campaign Medal with 2 Bars, the Expert  Badge-M14, and the Sharpshooter Badge-M16.  Therefore, service in the Republic of Vietnam is established.  While the Veteran's DD Form 214 does not show that he received service medals indicative of combat, the evidence indicates that the Veteran served in a combat zone.  This is supported by his own account, along with personnel records disclosing participation in campaigns including in the Tet Offensive in 1969.  Thus, the circumstances of his service are consistent with a combat situation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).      

Thus, the case turns on whether the Veteran has a diagnosis of PTSD, as required by 38 C.F.R. § 3.304(f).  The Board observes that the Veteran has not been provided a VA examination; on remand, he should undergo an examination to determine whether he has a current diagnosis of PTSD.

The Veteran asserts that he has hearing loss as a result of jet engine and artillery noise exposure in the Republic of Vietnam.  The Board observes that there is a notation of high frequency hearing loss in the report of the Veteran's enlistment examination dated in November 1967.  The Veteran also complained of hearing loss during a February 1968 examination.  The Veteran's DD Form 214 confirms his service in the Republic of Vietnam.  In light of the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154.  

Since service treatment records evidence hearing loss, noise exposure in service is conceded, and lay evidence shows that the Veteran could have hearing loss which may have been caused or aggravated by service, the Board finds that a VA examination and a nexus opinion are required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim of entitlement to service connection for a dental disorder, the Board notes that service treatment records show that the Veteran was seen in May 1969 for jaw trauma.  During the Board hearing, the Veteran testified that he fell and hit his chin, damaging his mandible in the Republic of Vietnam.  He stated that shortly after he was discharged, his teeth abscessed quite often.  He went to a dentist, who said that x-rays showed that the roots were fractured.  Ultimately, all of the teeth in his upper jaw were pulled and dentured.  The Veteran believes that this was due to the fall in service.  The Board finds that a VA examination and a nexus opinion are warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Oregon Department of Corrections, Deer Ridge Corrections Institute, Portland Vet Center, and any other treatment provider identified by the Veteran.  All attempts to obtain these records should be documented and associated with the claims file.  

2.  After the above development has been completed, schedule the Veteran for a VA examination by a psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present, to include PTSD.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and to provide an opinion regarding whether the Veteran has PTSD, and if so, which of the Veteran's claimed stressors is adequate to support this diagnosis.  

If the examiner determines that the Veteran does not have PTSD but has another acquired psychiatric disorder, the examiner is requested to provide an opinion as to whether that psychiatric disorder is at least as likely as not (i.e., a 50 percent or greater probability) related to military service.  

The examiner should provide a complete rationale for all conclusions reached.  

Please send the claims folder to the examiner for review in conjunction with the examination.  

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to determine the identity and etiology of his hearing loss.   All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

a.  Whether the Veteran's bilateral hearing loss clearly and unmistakably existed prior to military service.  In answering this question, the examiner is requested to provide a rationale behind the opinion, to include the medical and lay evidence used to reach the conclusion.

b.  If the answer to question (a) is yes, the examiner should further opine whether the Veteran's bilateral hearing loss clearly and unmistakably was not aggravated in service beyond the natural progression of the disease.

c.  If the answer to question (a) is no, then state whether the Veteran's bilateral hearing loss at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.  

The examiner should provide a complete rationale for all conclusions reached.  

Please send the claims folder to the examiner for review in conjunction with the examination. 

4.  Again, after all records have been obtained, schedule the Veteran an appropriate medical examination to ascertain the etiology of his mandibular/dental disorder. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any dental or mandibular disorder found on examination is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the veteran's military activity.  

The examiner should specifically comment on the service treatment record showing jaw trauma May 1969.  

Please send the claims folder to the examiner for review in conjunction with the examination. 

5.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

